DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-10) in the reply filed on April 15, 2021 is acknowledged.
	Claims 1-5 are withdrawn from consideration. 
	Claims 6-10 is examined on the merits. 

Claim Objections
Claims 6-10 are objected to because of the following informalities:  Claims 6 and 9 depend on claim 1 which is a non-elected claim.  Appropriate corrections are required.  The remaining claims are objected to as they depend on claims 6 or 9. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of using a natural phenomenon without significantly more. 
Claims 6, 8 and 9 require a method step of administering insects the composition of claim 1, which is “a Macaranga tanarius preparation or extract”.  Applicant defines the preparation as ground parts of the plant (such as leaves, stamens, etc) or extracts thereof. See specification as filed, paragraphs [0019] and [0020].  The only mode of “administering” as disclosed by applicant is an oral administration or feeding.  In claims 6 and 9, the phrases “for enhancing immunity of an insect” and “for preventing an insect from disease or death”, respectively, denote intended uses rather than structural limitations.  These phrases are treated as preambles and not afforded patentable weight. See MPEP 2111.02.   
This judicial exception is not integrated into a practical application because at least one species of insect feeding on this plant naturally occurs according to Chen et al. (“The Infested area, host plants and damage to Litchi chinesis yield of Casuarina moth Lymantria xylina (Lepidoptera: Lymantridae) in central Taiwan”, Bulletin of Taichung District Agricultural Improvement Station, March 2007, No. 94, pp 61-83).  The reference discloses Lymantria xylina moth infestation on the Macaranga tanarius plant. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preparation or extract of Macaranga tanarius as described in claim 1 does not change any nutritional characteristics of any of the components that are naturally present in the plant or parts thereof on which the insects naturally feed.  
Thus the method steps of claims 1, 8 and 9 are not markedly different from how insects feed on the plants in nature and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method for enhancing immunity of a bee, does not reasonably provide enablement for the same method for an insect.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the composition which “improves the survival rate of bred bees”, does not reasonably provide enablement for the composition which “prevents death”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention.  Factors to be considered in determining whether any necessary experimentation is “undue” include, but are not limited to: a) the breath of the claims; b) the nature of the invention; c) the state of the prior art, the level of one of ordinary skill; d) the level of predictability in the art; e) the amount of direction provided by the inventor; f) the existence of working examples; and g) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).  

The breath of the claims: 
Claim 6 is directed to a method for enhancing immunity of an insect, comprising administering an effective amount of a Macaranga tanarius preparation or extract to the insect. 
Claim 8 depends on claim 6, wherein the composition prevents death (of bred bees or the insect).
Claim 9 recites a method for preventing an insect from disease or death, comprising administering an effective amount of the Macaranga tanarius composition an insect. 

The nature of the invention:  The invention, according to the disclosure of the specification, is for improving the health of bred bees by feeding the bees the Macaranga tanarius preparation or extract as a nutritional supplement.  
The state of the prior art:  The following facts are considered relevant in consideration of the present rejection:  
1) Feeding bred bees modified pollens or pollen patties to supplement nutrition and sustain colony growth is well known.  See Ghosh et al. (“Nutritional evaluation of four commercially available pollen patties in Korea”, J Agriculture 30 (3) 155-160, 2015); US 20140220150 A1 (August 7, 2014).   
2) As discussed above in the rejection under § 101 rejection, moth infestation on the Macaranga tanarius species is known.  See Chen et al. However, due to the diversity in diet and feeding behavior of different insects, most insets feed on specific diets.  For example, Bernays teaches, 
Some insect herbivores feed on diverse plant species from unrelated plant families and may be considered food generalists. Many more have restricted diets; they feed only on species within one plant family, on a group of related plants, or even on just one plant species. Most are also restricted to feeding on particular plant parts, such as leaves, roots, or reproductive organs; smaller insects may be restricted to feeding on particular tissues, such as phloem, parenchyma, or developing seeds.

See “Evolution of feeding behavior in insect herbivores”, BioScience, January 1998, vol. 48, no. 1, pp. 35-44.  
	3) It is well known that honeybees are subject to numerous diseases and infestations, including parasitic disease, exposure to various pesticides, honeybee brood disease, Nosema disease, etc.  See US 20110171324 A1, US 9993492 B2, US 9932579 B2, US 6096350 A. 

The level of predictability in the art: Since not many insects are considered generalists, it is highly unpredictable as to which species of insects other than bees (or moths) can be used to practice the presently claimed invention other than bees. See instant claims 6 and 9.  
All Insects including bees eventually die and it is unlikely that the claimed method can be used for prevention of death. See instant claims 8 -10. 
Since insects including bees are subject to diseases that can be caused by numerous sources (e.g., parasites, fungi, bacteria, viruses, etc), it is unlikely that the claimed method can be used for prevention of diseases.  See instant claims 9-10.
The amount of direction provided by the inventor:  The inventors disclose providing the composition of Claim 1 to bees.  Use of the composition on any other insects is not disclosed.  
The existence of working examples:  The specification discloses experiments conducted on bred bee groups; strong bee potential, beehives of the experimental group were provided with pollen cakes containing the composition of claim 1 for one month.  The experiments show that the experimental groups had 1) lower infection rates of chronic bee paralysis virus (CBPV), see Fig. 1; 2) an increased toll gene expression level in the bees, see Fig. 2; and 3) a lower population of unhealthy newborn queen bees.  The study also shows that 3) field bees fed on 0.5 mg/mL of Macaranga tanarius extract in sugar water tolerated imidacioprid (pesticide) better.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Given the vast number of different species insects, exhaustive number of experimentations would be necessary to enable the present invention on insects according to the scope of claim 6.  
Death in animals is an unavoidable natural phenomenon; insects, including bees, are susceptible to a variety of known or unknown diseases other than infection to CBPV which was tested in the present specification. Testing prevention of death of an animal or undefined diseases would require an enormous amount of screening effort and time. See instant claims 8-10. 

In conclusion, given the vast number of insect species and limited information on the type of insects known to feed on the Macaranga tanarius species, undue experimentations would be necessary to make and use the present invention on insects other than what the inventor has disclosed in the specification (i.e., bees). See instant claim 6.  (Note that, while claims 8 and 9 are also directed to treating an undefined insect, this claim is rejected for other grounds of enablement rejection as following) 
The burden of enabling the prevention of death or undefined diseases would be enormous due to the need to screen those insects susceptible to death, which is a natural phenomenon, or diseases, which can be caused by a variety of factors and causes other than CBPV infection. In the instant case, the specification does not provide guidance as to how one skilled in the art would go about preventing those insects susceptible to a natural event such as death or unpredictable events such as undefined diseases.  Nor is there any guidance provided as to a specific protocol to be utilized in order to prove the efficacy of the presently claimed method in preventing insect from death or diseases. The specification fails to enable the claimed methods; undue experimentation is necessary to determine screening and testing protocols to demonstrate the efficacy of the presently claimed invention.  See instant claims 8-10. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends on claim 6 and recites the limitation "bred bees".  There is insufficient antecedent basis for this limitation in the claim as the base claim(s) are not limited to treating the particular insects.


Conclusion
Claims 6 and 8-10 are rejected.
Claim 7 is objected to.
Claims 1-5 are withdrawn from consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GINA C JUSTICE/Primary Examiner, Art Unit 1617